Exhibit 23.1 Padgett Statemann Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement on Form S-1 of Littlefield Corporation of our report dated March 25, 2011, relating to our audits of the consolidated financial statements, which appears in the Annual Report on Form 10-K of Littlefield Corporation for the years ended December 31, 2010 and 2009. We also consent to the reference to our firm under the caption "Experts" in the Prospectus, which is part of this Registration Statement. /s/ Padgett, Stratemann & Co. Padgett, Stratemann & Co., L.L.P. San Antonio, Texas July 27, 2011 SAN ANTONIO AUSTIN 100 N.E. LOOP 41O, SUITE 1100 , SUITE 550 TOLL FREE: SAN ANTONIO, TEXAS 78216 AUSTIN, TEXAS 78704 WEB: PADGETT-CPA.COM
